      Case 1:12-cr-00863-LAP Document 556 Filed 07/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                                12 CR 863-22 (LAP)
Carlton Sanderlin,                                   ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The conference scheduled for July 14, 2020 is adjourned to

September 29, 2020 at 11:00 a.m.




                            ________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge

Dated: July 31, 2020
New York, New York
